
	
		I
		112th CONGRESS
		1st Session
		H. R. 131
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  5-year extension for the real property standard deduction and to adjust such
		  deduction for inflation.
	
	
		1.Modification of real property
			 standard deduction
			(a)ExtensionSubparagraph (C) of
			 section
			 63(c)(1) of the Internal Revenue Code of 1986 is amended by
			 striking in 2008 or 2009 and inserting after December 31,
			 2007, and before January 1, 2015.
			(b)Adjustments for
			 inflationSubparagraph (B) of section 63(c)(4) of such Code is
			 amended by striking and at the end of clause (i), by striking
			 the period at the end of clause (ii) and inserting , and, and by
			 inserting after clause (ii) the following:
				
					(iii)calendar year 2010 in the
				case of dollar amounts contained in paragraph
				(7)(B).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
